Name: Council Regulation (EEC) No 624/83 of 15 March 1983 amending Council Regulation (EEC) No 2744/80 establishing supplementary measures in favour of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/6 Official Journal of the European Communities 19 . 3 . 83 COUNCIL REGULATION (EEC) No 624/83 of 15 March 1983 amending Council Regulation (EEC) No 2744/80 establishing supplementary measures in favour of the United Kingdom take account of the conclusions reached by the Ministers for Foreign Affairs on 26 October 1982 ; Whereas it is consequently necessary to adapt and to extend Regulation (EEC) No 2744/80 ; whereas the Treaty has not provided for the specific powers of action required to this end, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2744/80 is hereby amended as follows : 1 . Article 1 shall be replaced by the following : 'Article 1 In addition to the amounts which will be trans ­ ferred to the United Kingdom under Council Regulation (EEC) No 1172/76 of 17 May 1976 establishing a financial mechanism (*), as amended by Regulation (EEC) No 2743/80 (6), this Regulation provides for supplementary measures relating to 1980, 1981 and 1982 . With regard to the supplementary measures relat ­ ing to 1982, the total amount of the Community's financial contribution in favour of these measures shall be 692 million ECU, less the sums which will be paid to the United Kingdom under the financial mechanism . This amount shall be adjusted to take account of the conclusions reached by the Ministers for Foreign Affairs on 26 October 1982. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, in accordance with the conclusions reached by the Council on 30 May 1980 (3), payments in favour of the United Kingdom relating to the years 1980 and 1981 have been made by means of the supplementary measures established by Regulation (EEC) No 2744/80 (4) ; Whereas, in accordance with the said Council conclu ­ sions of 30 May 1980, the Community is pledged to resolve the problem for 1982 by means of structural changes ; whereas, in the absence of such a solution , tire said conclusions provide that the Commission will make proposals along the lines of the 1980 to 1981 solution ; Whereas a separate Regulation establishes specific measures of Community interest relating to energy strategy which will also apply to the United Kingdom ; Whereas, in accordance with the conclusions reached by the Ministers for Foreign Affairs on 26 October 1982, the solution for 1982 continues within the framework laid down for 1980 and 1981 , which includes the amended financial mechanism and the supplementary measures ; whereas there is also a need to take account of the amount used for the implemen ­ tation of the aforementioned energy measures in the United Kingdom ; Whereas the total amount of the Community's finan ­ cial contribution in favour of the supplementary measures in the United Kingdom is estimated as 692 million ECU ; whereas this amount will be adjusted to 0 OJ No L 131 , 20 . 5 . 1976, p. 7 . (6) OJ No L 284, 19 . 10 . 1980 , p. 1 .' 2 . Article 2 (2) shall be supplemented by the following : 'For the supplementary measures relating to 1982, the regions concerned shall as a general rule be those covered, on 1 January 1982, wholly or in part, by areas eligible for State regional aid .' 3 . The following sentence shall be added to Article 4 (3): As regards the supplementary measures relating to 1982, the Commission shall take into consideration the payments made and estimated by the public authorities in the United Kingdom as from 1 April 1982 .' (') OJ No C 35, 8 . 2. 1983 , p. 5 . (2) OJ No C 68 , 14. 3 . 1983, p. 71 . (3) OJ No C 158, 27. 6 . 1980, p. 1 . b) OJ No L 284, 29 . 10 . 1980, p. 4 . 19 . 3 . 83 Official Journal of the European Communities No L 73/7 net compensation to the United Kingdom shall remain unchanged. If the actual figure is lower than 1 480 million ECU, the net compensation to the United Kingdom shall be reduced by an amount equal to 75 % of the difference between the actual figure and 1 480 million ECU. 8 . Amy adjustment of the gross figure in point 5, to take account of the correction provided for in point 7, will be entered in the budget of the European Communities for the 1983 financial year. 9 . The gross amount referred to in point 5 has been calculated on the basis of the VAT shares contained in the budget of the relevant bud ­ getary year. It will be adjusted so as to reflect the actual VAT figures of the years in question . 4. The following shall be added to Annex II : ' 5 . On the basis of the Commission 's estimate (1 530 million ECU), net compensation for the United Kingdom for 1982 is fixed at 850 million ECU. Gross compensation to the United Kingdom amounts to 1 092 million ECU ('). However, for supplementary measures, it is necessary to deduct from this latter amount the sum which will be used for the implemen ­ tation of specific measures of Community inte ­ rest relating to energy strategy for the United Kingdom. 6. Corrections be made for 1980 and 1981 in the light of the actual figures will be taken into account when defining the subsequent solution . 7 . At that time, adjustments will be made if the actual figure proves to be higher or lower than the 1982 base referred to in point 5. If the actual figure is higher than 1 530 million ECU but lower than 1 580 million ECU, the net compensation to the United Kingdom shall remain unchanged . If the actual figure is higher than 1 580 million ECU but lower than 1 730 million ECU, the net compensation shall be increased by 50 % of the difference between the actual figure and 1 580 million ECU. If the actual figure is higher than 1 730 million ECU, the net compensation shall be increased by 75 million ECU, plus 75 % of the difference between the actual figure and 1 730 million ECU. If the actual figure is lower than 1 530 million ECU, but higher than 1 480 million ECU, the (') However, should the financial mechanism yield any payment to the United Kingdom for 1982, the amount of such payment will be deducted from payments to the United Kingdom under the supplementary measures.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1983 . For the Council The President H.-W. LAUTENSCHLAGER